Exhibit 10.1
BUCKEYE PARTNERS, L.P.
ANNUAL INCENTIVE COMPENSATION PLAN
(As Amended and Restated, Effective As Of January 1, 2011)

 



--------------------------------------------------------------------------------



 



ANNUAL INCENTIVE COMPENSATION PLAN
Buckeye Partners, L.P., a Delaware limited partnership, hereby establishes the
Buckeye Partners, L.P. Annual Incentive Compensation Plan, as amended, effective
as of January 1, 2011. The Plan permits annual discretionary cash awards to
Employees, subject to the achievement of Financial Performance Goals. The Plan
will remain in effect until terminated as herein provided.
ARTICLE I. PLAN PURPOSES
The purpose of the Plan is to provide discretionary annual incentive awards to
Participants subject to the attainment of the Partnership’s Financial
Performance Goals and based on individual performance.
ARTICLE II. DEFINITIONS
The terms defined in this Article II shall, for all purposes of this Plan, have
the meanings herein specified, unless the context expressly, or by necessary
implication, requires otherwise:

2.01   “Actual Award” shall mean the actual dollar amount paid out of the Award
Pool to a Participant under the Plan.

2.02   “Administrator” shall mean the Committee for the general administration
of the Plan, including the establishment of Financial Performance Goals and all
determinations regarding Actual Awards to Executive Officers. The Chief
Executive Officer of the General Partner or his designee shall be the
Administrator with respect to Actual Awards to non-Executive Officers.

2.03   “Affiliate” will have the meaning ascribed to such term in Rule 12b-2 of
the General Rules under the Securities Exchange Act of 1934, as amended. Any
reference to an Affiliate in this Plan shall include an Affiliate of the
Partnership or the General Partner, as applicable, including Buckeye Pipe Line
Services Company.

2.04   “Award Pool” shall mean the aggregate annual incentive pool for Actual
Award payouts established by the Administrator subject to the achievement of
Financial Performance Goals and determined based on the aggregate Target Award
Levels.

2.05   “Board” shall mean the Board of Directors of the General Partner.

2.06   “Code” shall mean the Internal Revenue Code of 1986, as amended.
Reference in the Plan to any section of the Code shall be deemed to include any
amendment or successor provisions to such section and any regulations under such
section.

 



--------------------------------------------------------------------------------



 



2.07   “Committee” shall mean the Compensation Committee of the Board, or such
other committee as determined by the Board.

2.08   “Employee” shall mean a regular full-time exempt or non-exempt employee
of the Partnership, General Partner or Affiliate; provided, however, that an
Employee shall not include any individual who is or becomes a member of a
collective bargaining unit.

2.09   “Executive Officers” shall mean the executive officers of the
Partnership, General Partner or Affiliate as defined in Rule 3b-7 of the
Exchange Act and as determined by the Administrator in its sole discretion.

2.10   “Financial Performance Goals” shall mean the goals established by the
Administrator based on one or more financial criteria, including, but not
limited to, the following: EBITDA, unit price, earnings per unit, net earnings,
operating earnings, total capital spending, maintenance capital spending, return
on assets, total unit holder return, return on equity, growth in assets, cash
flow, market share, distribution growth, distributable cash flow, distributable
cash flow per unit, relative performance to a comparison group, or strategic
business criteria, including, but not limited to, meeting specified revenue
goals, business expansion goals, cost targets or goals relating to acquisitions
or divestitures.

2.11   “General Partner” means Buckeye GP LLC, a Delaware limited liability
company, and any successor thereto.

2.12   “Individual Performance” shall mean each Participant’s work performance
during the Performance Period which may be assessed by the Administrator based
on personal or team performance and measures such as teamwork, interpersonal
skills, communication skills, employee development, project management skills,
and leadership, or individual or team business objectives such as performance
versus budget and attainment of safety, operational incident and environmental
standards.

2.13   “Participant” shall mean an Employee approved for participation in the
Plan by the Administrator.

2.14   “Partnership” means Buckeye Partners, L.P., a Delaware limited
partnership, and any successor thereto.

2.15   “Performance Period” shall mean the Plan Year during which time the
performance of Participants shall be measured.

2.16   “Plan” shall mean the Buckeye Partners, L.P. Annual Incentive
Compensation Plan, or if hereafter amended or supplemented, as so amended or
supplemented.

2.17   “Plan Year” shall mean the calendar year.

 



--------------------------------------------------------------------------------



 



2.18   “Target Award Level” shall mean the discretionary target incentive amount
for each Participant or group of Participants determined by the Committee for
purposes of establishing the Award Pool. The Administrator may set specific
pre-established Target Award Levels for the Performance Period for Executive
Officers in its sole discretion.

ARTICLE III. CONSTRUCTION

3.01   Gender and Number. The masculine pronoun whenever used in the Plan shall
include the feminine, and the feminine pronoun whenever used in the Plan shall
include the masculine, in each case as the context or facts may require.
Whenever any words are used herein in the singular, they shall be construed as
if they were also used in the plural in all cases where the context so applies.

3.02   Captions. The captions to the articles and sections of this Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.

3.03   Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

3.04   Controlling Law. The Plan and all related documents shall be governed by
and construed in accordance with the laws of the State of Delaware, without
regard to the conflict of law principles of any state. Any persons or companies
who now are or shall subsequently become parties to the Plan shall be deemed to
consent to this provision.

3.05   No Right to Employment. This Plan does not confer nor shall it be
construed as creating an express or implied contract of employment between any
Participant and the Partnership, General Partner or Affiliate or other party.
Nothing in the Plan shall interfere with or limit in any way the right of the
Partnership, General Partner or Affiliate to terminate any Participant’s
employment at any time, nor confer upon any Employee any right to continue in
the employment of the Partnership, General Partner or Affiliate.

ARTICLE IV. ELIGIBILITY AND PARTICIPATION

4.01   Eligibility. In order to be eligible to participate in the Plan for a
Performance Period, except as set forth in Section 4.03, an individual must be
(a) an Employee; (b) hired before the commencement of the last quarter of the
Performance Period;

 



--------------------------------------------------------------------------------



 



  (c)   employed on the last day of the Plan Year and (d) employed on the date
an Actual Award is paid as set forth herein.

4.02   No Right to Participation. No Employee shall have a right to participate
in the Plan, regardless of prior participation in the Plan.

4.03   Status Change During Performance Period. Unless otherwise determined by
the Administrator in its sole discretion, a Participant will be ineligible to
receive an Actual Award if the Participant is not employed on the date an Actual
Award is paid pursuant to Section 6.01. Notwithstanding the foregoing, in the
event a Participant is employed for at least six (6) months during a Performance
Period, and the Participant dies, becomes disabled, or retires, the
Administrator, in its sole discretion, may grant a pro-rated award to such
Participant.

4.04   Leave of Absence. Unless the Administrator determines otherwise, except
when leave is taken under the Family and Medical Leave Act of 1993 (“FMLA”), the
Uniformed Services Employment and Reemployment Rights Act of 1994 (“USERRA”), or
the reasonable accommodation provisions of the Americans with Disabilities Act
of 1990, as amended (“ADA”) (or equivalent state laws), or is otherwise
prohibited by any applicable law, a Participant on paid or un-paid leave for
more than ninety (90) days during any Plan Year will be ineligible for an Actual
Award for that Plan Year.

ARTICLE V. DETERMINATION OF ACTUAL AWARDS

5.01   Timing of Establishment of Financial Performance Goals. For each
Performance Period, the Administrator shall establish Financial Performance
Goals. The Financial Performance Goals may change each Plan Year as determined
by the Administrator in its sole discretion.

5.02   Establishment of Financial Performance Goals. Financial Performance Goals
will be established by the Administrator in its sole discretion. The Financial
Performance Goals will be measured against the financial performance of the
Partnership on a consolidated basis. The Administrator in its sole discretion
shall select the applicable Financial Performance Goals for the respective
Performance Period.

5.03   Award Pool. The Administrator will establish the Award Pool provided that
the Award Pool will be subject to attainment of the Financial Performance Goals.
The Award Pool will be established by the Administrator in its sole discretion
based on the aggregate Target Award Levels for Participants. Target Award Levels
will be determined by the Administrator in its sole discretion and may be based
on a Participant’s responsibility level or the position or positions held during
the Performance Period.

 



--------------------------------------------------------------------------------



 



5.04   Calculation of Actual Awards. A Participant may earn an Actual Award from
the Award Pool for a Performance Period based on the Participant’s Individual
Performance. All Actual Awards will be one hundred percent (100%) discretionary.
Individual Performance will be assessed by the Administrator in its sole
discretion or an immediate supervisor or department head of a Participant to
whom the Administrator delegates such authority. The Administrator may
determine, in its sole discretion, to pay Actual Awards to Participants for a
Performance Period that, in the aggregate, are less than the total amount of the
Award Pool.   5.05   Changes in Financial Performance Goals. The Administrator
may adjust Financial Performance Goals to take into account extraordinary or
unanticipated circumstances or events.   5.06   Award Adjustments. No
Participant shall be entitled to an Actual Award under the Plan. The
Administrator shall have the sole discretion to determine or adjust the amount,
if any, of a Participant’s Actual Award payable under the Plan until such Actual
Award is paid.

ARTICLE VI. PAYMENT OF ACTUAL AWARDS

6.01   Timing and Form of Payment. A Participant’s Actual Award shall be paid in
cash as soon as administratively practicable after the end of the Performance
Period. To the extent a Participant obtains a “legally binding right” (within
the meaning of Code Section 409A) to his Actual Award, such Actual Award shall
be paid in cash as soon as practicable after, and no later than, March 15th
following the end of the calendar year in which the Award is no longer subject
to a “substantial risk of forfeiture” (within the meaning of Code Section 409A).

ARTICLE VII. ADMINISTRATION

7.01   Administrator Authority. The Plan shall be administered by the
Administrator, which, in addition to the other powers set forth herein, shall
have the full power, subject to, and within the limits of the Plan, to:

  (a)   make all determinations and interpretations and approve all rules as may
be necessary or advisable for the administration of the Plan, including, but not
limited to, those necessary to resolve any ambiguities with respect to any of
the terms and provisions of the Plan;     (b)   exercise all powers and perform
such acts in connection with the Plan as are deemed necessary or appropriate to
promote the best interests of the Partnership, General Partner or Affiliate;    
(c)   determine the size of the Award Pool and any Actual Award;

 



--------------------------------------------------------------------------------



 



  (d)   determine the terms and conditions of Actual Awards in a manner
consistent with the Plan;     (e)   construe and interpret the Plan and any
agreement or instrument entered into under the Plan; and     (f)   establish,
amend or waive rules and regulations for the Plan’s administration.

7.02   Authorized Agents. The Administrator may authorize any officer of the
General Partner to execute and deliver documents on behalf of the Administrator,
including administrative guidelines for this Plan.   7.03   Binding Decisions.
All determinations and decisions of the Administrator as to any disputed
question arising under the Plan, including questions of construction and
interpretation, shall be final, binding and conclusive upon all parties.

ARTICLE VIII. AMENDMENT AND TERMINATION

8.01   The Administrator may amend, suspend, or terminate the Plan or any
portion thereof at any time.

ARTICLE IX. MISCELLANEOUS

9.01   Nontransferability. No right or interest of any Participant in the Plan
shall be assignable or transferable, or subject to any lien, directly, by
operation of law or otherwise, including, but not limited to, execution, levy,
garnishment, attachment, pledge and bankruptcy.   9.02   Tax Withholding. The
Partnership, the General Partner or Affiliates, as applicable, shall have the
right to deduct from all payments under the Plan any foreign, federal, state or
local income or other taxes required by law to be withheld with respect to such
payments.   9.03   Employment Not Affected. Participation in the Plan shall not
confer upon a Participant any right to be retained by, or in the employ or
service of, the Partnership, the General Partner or an Affiliate, and shall not
interfere in any way with the right of the Partnership, General Partner or an
Affiliate, as applicable, to terminate the Participant’s employment or service
at any time.   9.04   Non-uniform Determinations. The Administrator’s
determinations under the Plan (including without limitation, determinations of
the persons to receive Actual Awards, the form, amount, size and timing of such
payments, the terms and

 



--------------------------------------------------------------------------------



 



    provisions of such payments, and the agreement evidencing same) need not be
uniform and may be made selectively among persons who receive, or are eligible
to receive, Actual Awards under the Plan, whether or not such persons are
similarly situated.

9.05   No Fund. The Partnership shall have no obligation to reserve or otherwise
fund in advance any amounts which are or may in the future become payable under
this Plan. Any funds, which the Partnership acting in its sole discretion
determines to reserve for future payments under this Plan, may be commingled
with other funds of the Partnership and need not in any way be segregated from
other assets or funds held by the Partnership.   9.06   Successors. All
obligations of the Partnership under the Plan shall be binding upon and inure to
the benefit of any successor of the Partnership, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Partnership.   9.07   Other Plans. Nothing contained in this Plan shall prevent
the Administrator or the Board from adopting other or additional compensation
arrangements, and such arrangements may be either generally applicable or
applicable only in specific cases.

 